Pennewill, C. J.,
charged the jury on the law of negligence, contributor}'- negligence, negligence per se and unavoidable accident. He also charged the jury, in part, as follows:
The law of this state (Chapter 10, vol. 33, Laws of Delaware) provides that no person shall operate a motor vehicle on any of its highways recklessly or at a rate of speed greater than is* reasonable and proper under the circumstances, or so as to cause a collision with the person or property of another, or so as to endanger the life or limb of another. This is, in effect, a statement of the general law, that the driver shall use such care in the operation of his motor vehicle as the circumstances reasonably require, having at all times proper regard for the rights and safety of others. * * *
If you find for the plaintiff, it should be for such sum of money as will reasonably compensate her for any and all damages that she has sustained, or may hereafter sustain by reason of the death of her husband, basing your verdict upon the number of years the deceased would probably have lived had he not been so killed. In measuring damages in this case, you are not to be governed by what would probably have been the gross earnings or income of the deceased, but by what portion of the gross earnings or income the plaintiff would probably have received from the deceased, as his wife, if he had lived.